Citation Nr: 0317040	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  95-20 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1975.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things, 
denied the veteran's claim for a rating in excess of 10 
percent for service connected duodenal ulcer.  
(Parenthetically, the Board notes that, while the RO mis-
reported the veteran's service connected duodenal ulcer as 
having a noncompensable rating in the May 1994 decision and 
notice to the veteran, this mistake was corrected in all 
subsequent actions by the RO including in the statement of 
the case and supplemental statements of the case.)  In April 
1998, the Board, among other things, remanded the claim for 
further evidentiary development.  In June 2002, the Board 
denied the claim for an increased rating.

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In February 2003, 
the veteran's representative and VA General Counsel filed a 
joint motion to vacate the Board's June 2002 decision.  By a 
subsequent February 2003 order, the Court vacated the Board's 
June 2002 decision and remanded the appeal to the Board for 
further action.


REMAND

The Board notes that the Court remanded the appeal in 
February 2003, in part, to give VA an opportunity to provide 
the veteran with adequate notice of the Veterans Claims 
Assistance Act of 2000 (hereinafter, "VCAA" or "Act"), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See February 
2003 Joint Motion, pp. 2-3.  

The Board notes that the VCAA and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) requires, among other things, that VA notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

A review of the record on appeal shows that VA, in an RO 
decision, a statement of the case, supplemental statements of 
the case, correspondence with the veteran, and in the Board's 
Remand, notified the veteran of the laws and regulations 
governing his claim for an increased rating for a duodenal 
ulcer, including the VCAA, and the reasons for the 
determination made regarding his claim.  See RO decision 
dated in May 1994; statement of the case issued in June 1995; 
supplemental statements of the case issued in December 1997, 
June 2000, and August 2001; RO letters to the veteran dated 
in May 1998, March 1999, and April 2001; and the Board's 
remand dated in April 1998.  

However, the February 2003 Joint Motion concluded that VA did 
not specifically inform the veteran of which portion, if any, 
of the evidence is to be provided by the veteran and which, 
part, if any VA will attempt to obtain on his behalf.

In view of the February 2003 Court order, and given the 
United States Court of Appeals for the Federal Circuit's 
recent decision in Disabled American Veterans v. Principi, 
No. 02-7304 (Fed. Cir. May 1, 2003), which decision 
invalidated 38 C.F.R. § 19.9(a)(2)(ii) and therefore prevents 
the Board from curing the RO's failure to provide the veteran 
with adequate VCAA notice, the appeal must be remanded.  On 
remand, the RO should undertake all necessary actions to 
insure that the veteran is provided adequate notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2002).  Also see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

On remand, the RO should also undertake any additional action 
deemed necessary to ensure that the requirements of the new 
law have been satisfied.  That action should include, among 
other things, obtaining any outstanding evidence and, if 
needed, obtaining another medical opinion regarding the 
current severity of the veteran's service connected 
disability.  See 38 U.S.C.A. § 5103A (West 2002).

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO is asked to send the veteran 
and his representative a letter 
explaining the VCAA, to include the duty 
to assist and notice provisions contained 
therein.  Among other things, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim for an 
increased rating for duodenal ulcer.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  The RO should contact the veteran and 
request that he identify by name, 
address, and approximate (beginning and 
ending) date all VA and non-VA health 
care providers that have treated him for 
his duodenal ulcer since January 1993.  
The RO should obtain all records 
identified by the veteran, which are not 
already of record.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claim's 
file, and the veteran and his 
representative should be informed in 
writing.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the should again review the claim in 
light of all pertinent evidence of 
record.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken, to include all pertinent evidence 
received since the August 2001 
Supplemental Statement of the Case, and 
the applicable law and regulations 
governing the claim.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


